DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered.

Status of the Claims
By amendment filed March 16, 2021 claim 1 has been amended, claims 30 is new and claims 7, 8 and 26 have been cancelled. Claims 1 through 6, 10 and 27 through 30 are currently pending.

Response to Arguments
Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive.
Applicant’s argument that none of the cited reference teach or suggest all three claimed values for the average molecular weight, acid number and glass transition temperature are not persuasive because one cannot show nonobviousness by attacking references individually where In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument that a skilled artisan would understand that an alkali soluble resin’s acid number, molecular weight and glass transition temperature are all dependent variables affecting one another and one of ordinary skill cannot pick and choose different combination is not persuasive because applicant has not provided any evidence to support this conclusion or that the claimed combination would not have been obvious to one of ordinary skill. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP section 716.01(c).II.
Applicant’s argument that Gregory and Kim teach examples which have values outside the claimed ranges and that Gregory discloses a “long” list of suitable alkali soluble resins is not persuasive because disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP section 2123.II.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al (U.S. Patent # 7,825,178) in view of Boulanger et al (U.S. Patent Publication No. 2015/0190844) and Kim et al (U.S. Patent Publication No. 2019/0352493) and Gregory (U.S. Patent # 4,317,755).
	In the case of claim 1, Nagata teaches a floor finish/polish composition comprised of at least one polymer emulsion in the form of a water-insoluble/emulsified polymer (Abstract, Column 14 Lines 40-49 and Column 15 Lines 7-13 and 49-59) and two or more kinds of alkali-soluble resins (Column 17 Lines 35-47) and therefore at least a first alkali soluble resin and a second alkali soluble resin.
	Nagata does not specifically teach that the at least one polymer emulsion and the total amount of alkali soluble resin were present in a ratio of between about 3:1 and about 20:1. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Nagata further teaches that the amount of polymer emulsion affected the gloss and viscosity of the composition (Column 15 Line 60 through Column 16 line 2) and that the amount of alkali-soluble resin affected the viscosity and ease of application of the composition (Column 17 Lines 59-67).
	Furthermore, Boulanger teaches a floor polishing composition comprising a polymer and an alkali soluble resin wherein the ratio of polymer to resin was a known cause effective variable affecting the properties of the composition such as the glossiness (Abstract and Page 7 Paragraphs 0059-0060).
	Based on the teachings of Nagata and Boulanger, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined an optimal ration between the polymer emulsion and total amount of alkali soluble resin through routine experimentation because the concentration of each component ant the ratio between them affected the viscosity of the composition and the glossiness of the formed coating.
	Neither Nagata nor Boulanger teach that either of the alkali soluble resins had a glass transition temperature between 95 and 120 ℃. However, Nagata teaches that suitable alkali soluble resins included those known in the art and were acrylic resins (Column 17 Lines 35-45).

	Based on the teachings of Kim, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used alkali soluble resins in the composition of Nagata in view of Boulanger with a glass transition temperature of between 30 and 120 ℃ because this was a known glass transition temperature in the art for resins used in top coat/floor finishing composition and provided improved hardness and/or wettability to the formed coating. Furthermore, the glass transition temperature of Kim overlapped with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Neither Nagata nor Boulanger teach that at least one of the alkali soluble resins had an average molecular weight in the rage of about 3000 to 6000 and an acid number between 210 and 260. Nagata does teach that the composition comprised conventional alkali soluble resins used in floor polishing composition including those made of a styrene-maleic acid copolymer or which where acrylic based (Column 17 Lines 36-45).
	Gregory teaches a floor polishing composition (Abstract) comprised of conventional alkali soluble resins including styrene-maleic acid copolymer resins and acrylic comprising resins where it was known for conventional alkali soluble resins to have an average molecular 
	Based on the teachings of Gregory, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used alkali soluble resins in the composition of Nagata in view of Boulanger and Kim with an average molecular weight in the range of 500 to 10,000 and an acid number in the range of 140 to 300 because these were known average molecular weight and acid number ranges for conventional alkali soluble resins used in floor polishers and therefore one of ordinary skill would have had a reasonable expectation of success in the combination. Furthermore, the average molecular weight and acid number ranges of Nagata in view of Boulanger and Kim and Gregory overlapped with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claim 2, Nagata teaches that the composition further comprised at least one plasticizer (Column 16 Lines 59-67).
	As for claim 3, Nagata teaches that the composition comprised a solvent in the form of water (Column 14 Lines 40-49).
	As for claim 4, Nagata further teaches that the composition comprised at least one wax (Column 17 Lines 11-25) and at least one surfactant (Column 16 Lines 10-27). Nagata does not teach that the composition comprised at least one fragrance.
	Boulanger teaches that it was known for polish compositions to comprise a fragrance (Page 8 Paragraph 0067).

	As for claim 5, Nagata teaches that the total weight percent of the alkali soluble resins was less than 10% (Column 17 Lines 59-67), which overlapped with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP section 2144.05.I.
	As for claim 6, Nagata does not specifically teach that the ratio of the first alkali soluble resin to the second alkali soluble resin was between 5:1 and 1:1. However, as was discussed previously, the concentration of the resin was a cause effective variable and therefore it would have been obvious to have determined optimal concentration for each resin and therefore the ratio between each resin through routine experimentation.
	As for claims 27 and 30, as was discussed previous in the rejection of claim 1, Nagata in view of Boulanger and Kim and Gregory render obvious an average molecular weight range, an acid number range and a glass transition temperature range which overlapped with the claimed ranges and as was discussed previously overlapping ranges are obvious.
	As for claims 28 and 29, Nagata does not teach that the alkali soluble resins comprised any volatile organic compounds.












Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al in view of Boulanger et al and Kim et al and Gregory as applied to claim 1 above, and further in view of Li et al (U.S. Patent # 8,585,829).
The teachings of Nagata in view of Boulanger and Kim and Gregory as they apply to claim 1 have been discussed previously and are incorporated herein.
	Boulanger teaches that it was known in the art to provide an abrasive pad in the form of a burnishing pad to prepare the floor for a surface finish composition when servicing and maintaining floor surfaces (Page 1 Paragraph 0001 and 0003).
	However none of the references teach having provided the floor finish of claim 1 in a container and having provided a container configured to contain a remover solution.
	Li teaches a floor cleaning and servicing composition (Abstract and Column 2 Lines 18-23) wherein the composition such as a remover solution/detergent composition and a finish/soil resistant agent were provided in separate container within a kit (Column 2 Lines 49-55).
	Based on the teachings of Boulanger and Li, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art it would have been obvious to have provided a kit containing an abrasive pad and separate container for the floor finish composition and a remover solution because this was a known kit in the art for floor service and maintenance.

Conclusion
	Claims 1 through 6, 10 and 27 through 30 have been rejected. No claims have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712